     Case 3:19-cv-00197-MMD-CLB Document 34 Filed 04/19/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     STEVEN FLOYD VOSS,                               Case No. 3:19-cv-00197-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      PERRY RUSSELL, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (second

12   request). (ECF No. 33.) The Court finds good cause exists to grant this motion.

13         It is therefore ordered that Respondents' unopposed motion for enlargement of

14   time (ECF No. 33) is granted. Respondents will have up to and including June 1, 2021,

15   to file a response to the second amended petition (ECF No. 23).

16         DATED THIS 19th Day of April 2021.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
